179 F.2d 455
CANNADYv.KESTERSON et al.
No. 10352.
United States Court of Appeals District of Columbia Circuit.
October 25, 1949.

W. P. Cannady, Washington, D. C., for appellant.
Margaret A. Haywood, Washington, D. C., for appellee Kesterson.
Emory B. Smith Washington, D. C., for appellees Rollin and others.
Before CLARK, WILBUR K. MILLER and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
This cause came on for consideration on the transcript of record from the United States District Court for the District of Columbia and on the motion of appellee Kesterson to dismiss this appeal, and on the answers thereto filed by appellant and by Geary Rollin, et al., defendants below, and the Court having duly considered same, It is


2
Ordered by the Court that this appeal be, and it is hereby, dismissed, on the ground that appellant as executor has no right to appeal from a judgment of the District Court dismissing a complaint brought by the executor for construction of a will. Spriggs v. Stone, 85 U.S.App.D.C. ___, 174 F.2d 671. See also King v. Buttolph, 9 Cir., 30 F.2d 769, and In re Michigan-Ohio Bldg. Corporation, 7 Cir., 117 F.2d 191.